DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "a second machine learning process" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 depends on claim 1, and claim 1 has no mention of “a first machine learning process."

Claim 7 recites the limitation "a second machine learning process" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 depends on claim 1, and claim 1 has no mention of “a first machine learning process" or "a second machine learning process."

Claim 14 recites the limitation "a second machine learning process" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 depends on claim 1, and claim 1 has no mention of “a first machine learning process."

Claim 17 recites the limitation "a second machine learning process" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 depends on 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOUMAZOU et al (US 2018/0374567) in view of Courchesne et al (US 2019/0290172).
As to claim 1, TOUMAZOU et al teaches a system for generating a supplement instruction set using artificial intelligence (paragraph [0172]...the app is an intelligent, interactive and intuitive assistant), the system comprising:
a computing device (paragraph [0003]...wearable device ; paragraph [0042]...portable devices);
paragraph [0045]...a wearable device for providing product recommendations) operating on the computing device, the diagnostic engine designed and configured to: 
record a biological extraction pertaining to a user (paragraph [0073]... the device may comprise biometric sensors and/or biosensors for monitoring a wearer); and 
receive a user physiological history input (paragraph [0073]... the device may comprise one or more physiological sensors and/or biosensors for monitoring a wearer ; paragraph [0188]... physiological and activity measurements may consist of a variety of information and parameters);
a plan generator module (paragraph [0044]...lifestyle and dietary advice to be tailored according to the needs of individuals or particular classes of individuals) operating on the computing device, the plan generator module designed and configured to generate a nutrition instruction set utilizing the biological extraction and the user physiological history input (paragraph [0192]... The wearer may further personalise the service by manually inserting lifestyle preferences (e.g. sugar or calorie intake reduction goals etc), e.g. using a management interface of the smartphone ; paragraph [0189]... a person might be a carrier of a Single Nucleotide Polymorphism (SNP) which may eventually result in the person becoming a diabetic. Monitoring the acetone level change in the breath, can indicate if the person is at risk and needs to take more control of his/her diet, or perhaps otherwise indicate that he/she is doing alright and the genetic variation has remained silent); and
a supplement generator module (paragraph [0232]...personalised food recommendations may be provided based on both an individual's genetics and their physical activity levels, measured using a sensor such as an accelerometer. Personalised product recommendations may also be obtained for other classes of product such cosmetics, medicine, drugs, vitamins etc) operating on the computing device, the supplement generator module designed and configured to calculate a supplement instruction set utilizing the biological extraction, the user physiological history input, and the nutrition instruction set (paragprah [0232]...personalised food recommendations may be provided based on both an individual's genetics and their physical activity levels, measured using a sensor such as an accelerometer. Personalised product recommendations may also be obtained for other classes of product such cosmetics, medicine, drugs, vitamins etc ; paragraph [0275]...Vitamin recommendations can be adjusted dependent on sweat level ; paragraph [0277]... the product recommendations are adjusted according to a user's predicted ability to produce vitamin E and measurements of the user's exposure to UV light. UV light (and sun exposure) reduces vitamin E levels in skin. Vitamin E can absorb the energy from ultraviolet (UV) light. UV maps (location based) or inbuilt UV measurements can be used to change user's product recommendations to favour Vitamin E promoting ingredients).
TOUMAZOU et al teaches a system for generating a supplement instruction set using artificial intelligence but fails to explicitly show/teach that the artificial intelligence is machine learning. 
However, Courchesne et al a system for generating a supplement instruction set using artificial intelligence but fails to explicitly show/teach that the artificial intelligence is machine learning (paragraph [0282]...a system for nutritional monitoring and management can automatically identify food item types and estimate food items quantities using machine learning. In an example, a system can automatically identify food item types and estimate food items quantities using multivariate analysis. In an example, a system can automatically identify food item types and estimate food items quantities using multivariate linear regression. In an example, a system can automatically identify food item types and estimate food items quantities using an Artificial Neural Network (ANN). In an example, a system can automatically identify food item types and estimate food items quantities using pattern recognition. In an example, a system can automatically identify food item types and estimate food items quantities using pattern recognition).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for TOUMAZOU et al to have a system for generating a supplement instruction set using artificial intelligence but fails to 

As to claim 2, modified TOUMAZOU et al teaches the system, wherein the diagnostic engine (paragraph [0045]...a wearable device for providing product recommendations) is further configured to:
generate a diagnostic output utilizing the biological extraction pertaining to the user (paragraph [0046]...the effectiveness of product recommendations based on a user's biological (genetic) and/or physiological information in providing health benefits to the user can vary depending on the behaviour of the user. There is therefore a need to improve the effectiveness of product recommendations in order to improve the health of users), the user physiological history input and a first machine-learning process (paragraph [0172]...the app is an intelligent, interactive and intuitive assistant ; Courchesne et al paragraph [0282]...a system for nutritional monitoring and management can automatically identify food item types and estimate food items quantities using machine learning. In an example, a system can automatically identify food item types and estimate food items quantities using multivariate analysis. In an example, a system can automatically identify food item types and estimate food items quantities using multivariate linear regression. In an example, a system can automatically identify food item types and estimate food items quantities using an Artificial Neural Network (ANN). In an example, a system can automatically identify food item types and estimate food items quantities using pattern recognition. In an example, a system can automatically identify food item types and estimate food items quantities using pattern recognition); and
the plan generator module (paragraph [0044]...lifestyle and dietary advice to be tailored according to the needs of individuals or particular classes of individuals) is further configured to generate the nutrition instruction set utilizing the diagnostic output (paragraph [0099]... the invention there is provided a computer implemented method comprising determining cut-off values for a plurality of nutritional components based on an individual's personal biological information, modulating or adjusting those cut-off values based on current or recent physiological or biochemical functions of the individual such as activity, and applying the modulated cut-off values to products, such as consumable or topically appliable products, to provide product recommendations).

As to claim 3, TOUMAZOU et al teaches the system, wherein the plan generator module (paragraph [0044]...lifestyle and dietary advice to be tailored according to the needs of individuals or particular classes of individuals)  is further configured to:
identify available nutrients; and
generate the nutrition instruction set utilizing the identified available nutrients (paragraph [0192]...products/services available in the market--in order to recommend to a customer the products/services that are best suited depending on his/her genetic profile.).

As to claim 4, modified TOUMAZOU et al teaches the system, wherein the plan generator module (paragraph [0044]...lifestyle and dietary advice to be tailored according to the needs of individuals or particular classes of individuals)  is further configured to generate the nutrition instruction set (paragraph [0099]... the invention there is provided a computer implemented method comprising determining cut-off values for a plurality of nutritional components based on an individual's personal biological information, modulating or adjusting those cut-off values based on current or recent physiological or biochemical functions of the individual such as activity, and applying the modulated cut-off values to products, such as consumable or topically appliable products, to provide product recommendations) utilizing a second machine-learning process (paragraph [0172]...the app is an intelligent, interactive and intuitive assistant ; Courchesne et al paragraph [0282]...a system for nutritional monitoring and management can automatically identify food item types and estimate food items quantities using machine learning. In an example, a system can automatically identify food item types and estimate food items quantities using multivariate analysis. In an example, a system can automatically identify food item types and estimate food items quantities using multivariate linear regression. In an example, a system can automatically identify food item types and estimate food items quantities using an Artificial Neural Network (ANN). In an example, a system can automatically identify food item types and estimate food items quantities using pattern recognition. In an example, a system can automatically identify food item types and estimate food items quantities using pattern recognition).



As to claim 5, TOUMAZOU et al teaches the system, wherein the plan generator module (paragraph [0044]...lifestyle and dietary advice to be tailored according to the needs of individuals or particular classes of individuals) is further configured to:
determine a nourishment possibility (paragrapgh [0043]...by applying/choosing different types of biomarkers on such systems, a customer can test his/her biological sample, DNA, RNA, protein etc, (extracted locally or remotely by a third party from e.g. saliva, blood, urine, tissue, stool, hair etc) for specific traits, possibly as dictated by certain lifestyle concerns or interest);
identify a nutrient deficiency as a function of the nourishment possibility and the user biological extraction (paragraph [0163]...this primer maps to the GC gene (Group-Specific Component; Vitamin D Binding Protein)) and can analyse for the SNP Rs2282679. The Rs2282679 (A) allele is considered the normal allele and is associated with zero risk of vitamin D deficiency, while the Rs2282679 (C) is associated with increased risk of vitamin D deficiency); and
transmit the nutrient deficiency to the supplement generator module (paragraph [0044]...lifestyle and dietary advice to be tailored according to the needs of individuals or particular classes of individuals).

As to claim 6, TOUMAZOU et al teaches the system, wherein the plan generator plan generator module (paragraph [0044]...lifestyle and dietary advice to be tailored according to the needs of individuals or particular classes of individuals) is further configured to:
learn a user nourishment behavior pattern utilizing a user-specific learner (paragraph [0234]...personalized food recommendation);
identify a proposed nourishment that falls outside the user nourishment behavior pattern (paragraph [0234]...a person's physical activity level is factored into their baseline genetic recommendations); and
 determine if supplementation is necessary (paragraph [0236]...this combination between physical activity, diet and genes creates a closed-loop feedback system providing more accurate personalised food recommendations).

As to claim 7, modified TOUMAZOU et al teaches the system, wherein the supplement generator module (paragraph [0044]...lifestyle and dietary advice to be tailored according to the needs of individuals or particular classes of individuals) is further configured to: 
generate a supplement instruction set that identifies a supplement and a customized dose (paragraph [0005]...identifying individual differences at a molecular and cellular level has allowed for a deeper layer of personalisation in medicine, such as for drug dosage and treatment selection), and
wherein the customized dose is generated utilizing a third machine-learning process (paragraph [0172]...the app is an intelligent, interactive and intuitive assistant ; Courchesne et al paragraph [0282]...a system for nutritional monitoring and management can automatically identify food item types and estimate food items quantities using machine learning. In an example, a system can automatically identify food item types and estimate food items quantities using multivariate analysis. In an example, a system can automatically identify food item types and estimate food items quantities using multivariate linear regression. In an example, a system can automatically identify food item types and estimate food items quantities using an Artificial Neural Network (ANN). In an example, a system can automatically identify food item types and estimate food items quantities using pattern recognition. In an example, a system can automatically identify food item types and estimate food items quantities using pattern recognition).

As to claim 8, TOUMAZOU et al teaches the system, wherein the supplement generator module (paragraph [0044]...lifestyle and dietary advice to be tailored according to the needs of individuals or particular classes of individuals) is further configured to: 
transmit the supplement instruction set to an advisor client device operated by a physical performance entity wherein the physical performance entity coordinates distribution of the supplement instruction set to the user (paragraph [0147]...THE PRIMER SHOP may offer primer bundles to the customer, especially where the chosen primers are shared within different applications (e.g. primer A can be used to advise regarding fitness and nutrition). Each primer configuration may be purchased online or within a retail store).

As to claim 9, TOUMAZOU et al teaches the system, wherein the supplement
generator module (paragraph [0044]...lifestyle and dietary advice to be tailored according to the needs of individuals or particular classes of individuals)  is further configured to: 
identify a nutrient deficiency contained within the nutrition instruction set; and locate a supplement intended to remedy the nutrient deficiency contained within the supplement instruction set (paragraph [0163]...this primer maps to the GC gene (Group-Specific Component; Vitamin D Binding Protein)) and can analyse for the SNP Rs2282679. The Rs2282679 (A) allele is considered the normal allele and is associated with zero risk of vitamin D deficiency, while the Rs2282679 (C) is associated with increased risk of vitamin D deficiency ;’ paragraph [0165].. At this stage, if the customer is at risk of developing vitamin D deficiency, he/she will be presented with a range of vitamin D supplements, containing suitable concentrations of vitamin D (e.g. 0.01 mg daily), to choose from, such as Mum's Ddrops.RTM. in liquid form, Boots.TM. Vitamin D tablets, Solgar.TM. Vitamin D3 400IU softgels or tablets, SimplySupplements.TM. Vitamin D 400IU etc. Furthermore, this interpreted information is sent from THE PRIMER SHOP to the customer in encrypted form to ensure that even this data is kept as secure as possible).

As to claim 10, TOUMAZOU et al teaches the system, wherein the supplement generator module (paragraph [0044]...lifestyle and dietary advice to be tailored according to the needs of individuals or particular classes of individuals)  is further configured to: 
receive (paragraph [1092]...the wristband may be loaded, via the smartphone, with product codes for grocery items available within his or her geographic region, e.g. the United Kingdom. The wristband is also loaded with respective product recommendations for the wearer (or at least as many as are available and/or useful)) an input from the plan generator module (paragraph [0044]...lifestyle and dietary advice to be tailored according to the needs of individuals or particular classes of individuals) containing nutritional availability; and 
generate the supplement instruction set utilizing nutritional availability (paragraph [0085]...the filter code(s) are used to identify available products or services that are suited to the user's genotype or microbiome. The suited products or services are identified to the user via a display or other user interface of the user's computer device.).

Claim 11 has similar limitations as claim 1. Therefore, the claim is rejected for the same reason as above. 

Claim 12 has similar limitations as claim 2. Therefore, the claim is rejected for the same reason as above. 


Claim 13 has similar limitations as claim 3. Therefore, the claim is rejected for the same reason as above. 

Claim 14 has similar limitations as claim 4. Therefore, the claim is rejected for the same reason as above. 

Claim 15 has similar limitations as claim 5. Therefore, the claim is rejected for the same reason as above. 

Claim 16 has similar limitations as claim 6. Therefore, the claim is rejected for the same reason as above. 

Claim 17 has similar limitations as claim 7. Therefore, the claim is rejected for the same reason as above. 

Claim 18 has similar limitations as claim 8. Therefore, the claim is rejected for the same reason as above. 



Claim 20 has similar limitations as claim 10. Therefore, the claim is rejected for the same reason as above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/BRANDON S COLE/           Primary Examiner, Art Unit 2128